Exhibit 10.17

SEVERANCE RIGHTS AGREEMENT

BY AND BETWEEN KIRKLAND’S AND ROBERT E. ALDERSON

DATED FEBRUARY 23, 2015

February 23, 2015

Mr. Robert E. Alderson

Chief Executive Officer

Kirkland’s, Inc.

5310 Maryland Way

Brentwood, TN 37027

Re: Post-Employment Compensation Rights

Dear Robert:

On behalf of Kirkland’s, Inc. (the “Company”), this letter memorializes certain
agreements regarding your post-employment compensation rights in connection with
your retirement on February 7, 2015 (the “Retirement Date”).

 

(i) Your severance rights letter with the Company, as amended and restated on
December 7, 2012 (the “Severance Rights Letter”), remains in full force and
effect, subject to the following modification: no present value discount will be
applied to the single sum cash payment described in paragraph (1) thereof.

 

(ii) Subject to your timely execution of the release described in the Severance
Rights Letter, the Company will pay on your behalf or reimburse Medicare Part A,
B, D, and F premiums for you and your spouse following your separation from
service and until your 72nd birthday (based on the coverage selected by you), up
to a maximum amount per month equal to twice the difference between (a) the then
prevailing COBRA premium for “employee plus spouse” coverage under the Company’s
group health plan, and (b) the monthly amount then paid by active employees for
“employee plus spouse” coverage under the Company’s group health plan. You
acknowledge that this is a complete satisfaction of your rights under paragraphs
(2) and (3) of the Severance Rights Letter.

 

(iii) The Company will pay you an additional monthly amount sufficient to
satisfy the federal and state taxes arising from the monthly payments described
in the preceding paragraph (ii) and this paragraph (iii), as reasonably
determined by the Company. These additional monthly payments will be remitted
directly to the applicable taxing authorities through the Company’s payroll
mechanism, in each case at the same time that taxes are required to be withheld
with respect to the related healthcare premium payment or reimbursement.

 

(iv) The Company will waive the requirement that you be employed on the bonus
payment date to receive any annual incentive bonus otherwise earned by you for
the year ended January 31, 2015 (“fiscal 2014”). Any fiscal 2014 bonus earned by
you will be paid at the same time as fiscal 2014 bonuses are paid to active
executives.

 

(v) Subject to your timely execution of the release described in the Severance
Rights Letter, the vesting of all of your outstanding equity incentive awards
will be accelerated such that all outstanding equity awards will be fully vested
as of the Retirement Date. In accordance with the Company’s Amended and Restated
2002 Equity Incentive Plan (the “Plan”), the survival of vested options is
determined with reference to your service to the Company in any capacity (not
solely with respect to your employment). Accordingly, your post-employment
service to the Company as a non-employee director will count for purposes of
determining the survival of such vested options.



--------------------------------------------------------------------------------

(vi) Following your retirement, you, your spouse and your children will be
entitled to a lifetime discount of 40% on any purchases in the Company’s stores
or on its website.

This letter, together with the Severance Rights Letter, the Plan and the award
agreements governing your outstanding equity incentive awards, represent our
entire agreement regarding your post-employment compensation rights and
supersede all prior or contemporaneous discussions, agreements, and
understandings between us relating to that topic. This letter may not be changed
or modified, except by an agreement in writing signed by you and an authorized
representative of the Company. This letter will be governed by, and enforced in
accordance with, the laws of the state of Tennessee without regard to the
application of the principles of conflicts or choice of laws.

 

Sincerely, /S/ W. MICHAEL MADDEN W. Michael Madden President and Chief Operating
Officer

Acknowledged and agreed on February 23, 2015:

 

/S/ ROBERT E. ALDERSON Robert E. Alderson

 

Cc: Steven J. Collins R. Wilson Orr, III